
	
		II
		111th CONGRESS
		1st Session
		S. 1488
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2009
			Mr. Burris introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To extend temporarily the 18-month period of continuation
		  coverage under group health plans required under COBRA continuation coverage
		  provisions so as to provide for a total period of continuation coverage of up
		  to 24 months.
	
	
		1.Short titleThis Act may be cited as the
			 COBRA Coverage Extension Act of
			 2009.
		2.Temporary
			 extension of basic period of COBRA continuation coverage from 18 months to 24
			 months
			(a)In
			 generalIn any case in which
			 an individual is eligible for and has elected continuation coverage under a
			 COBRA continuation coverage provision as of the date of enactment of this Act
			 and the period of continuation coverage applicable with respect to such
			 individual under such provision would (but for this section) end before the end
			 of the period of 12 calendar months following the date of enactment of this Act
			 by reason of a limitation under such provision of such coverage to 18 months
			 after the date of the qualifying event, such limitation shall be extended to
			 the earlier of—
				(1)the end of such
			 period of 12 calendar months; or
				(2)24 months after
			 the date of the qualifying event.
				(b)COBRA
			 continuation coverage provisionFor purposes of this section, the
			 term COBRA continuation coverage provision means—
				(1)part 6 of subtitle
			 B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1161 et seq.);
				(2)title XXII of the
			 Public Health Service Act (42 U.S.C. 300bb–1 et seq.);
				(3)section 4980B of
			 the Internal Revenue Code of 1986; or
				(4)section 8905a of
			 title 5, United States Code.
				
